DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-24 in the reply filed on May 31, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (United States Patent Application Publication No. US 2015/0076495 A1, hereinafter “Miyairi”) in view of Wu (United States Patent Application Publication No. US 2021/0265267 A1, hereinafter “Wu”).
In reference to claim 1, Miyairi discloses a similar device.  Figure 8B of Miyairi discloses a device comprising semiconductor material (825) comprising at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table in the form of IGZO (InGaZnO – p.  5, paragraph 93).  A conductive structure (831) beneath the semiconductor material (825) and configured to be electrically coupled with the semiconductor material (825) in at least one operational mode of the device.  Miyairi discloses a conductive region (823) which is over the conductive structure (831) and also under the semiconductor material (825).  Miyairi does not disclose that the conductive region (823) is in the form of a domed metal-containing cap.  However figure 1 of Wu discloses (p. 5-6, paragraph 73) the use of a domed metal-containing cap (121a) over a conductive structure (119a’).  Wu discloses that such a structure leads to a lower resistance in the device (p. 5-6, paragraph 73).  Miyairi discloses that a lower resistance is a known goal in the art (p. 12, paragraph 201).  In view of Wu and Miyairi, it would therefore be obvious to implement a domed metal-containing cap as the conductive region (823 - fig. 8B of Miyairi) over the conductive structure (831 - fig. 8B of Miyairi) and therefore under the semiconductor material (825 - fig. 8B of Miyairi).
With regard to claim 2, the semiconductor material (825) of Miyairi is in the form of IGZO (InGaZnO – Miyairi - p.  5, paragraph 93) which is a semiconductor oxide material.
In reference to claim 3, Wu discloses (p. 5-6, paragraph 73) that the metal-containing cap includes one of Cu, Co, Ni, Mo, and Ti.
With regard to claim 4, Wu discloses (p. 5-6, paragraph 73) that the metal-containing cap includes a metal silicide.
In reference to claim 5, the device in figure 8B of Miyairi is a transistor with the semiconductor material (825) as a channel region (Miyairi – p. 11, paragraph 186).
With regard to claim 6, in the device of Miyairi constructed in view of Wu, the semiconductor material (825 - fig. 8B of Miyairi) is directly against the domed metal cap (121a - fig.1 of Wu) disclosed by Wu.  
In reference to claim 10, in the device of Miyairi constructed in view of Wu, the semiconductor material (825) of Miyairi is in the form of IGZO (InGaZnO – Miyairi - p.  5, paragraph 93).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi in view of Wu as applied to claim 1 above and further in view of Takada (United States Patent Application Publication No. US 2009/0117327 A1, hereinafter “Takada”).
In reference to claim 7, in the device of Miyairi constructed in view of Wu, there is a conductive material/electrode (823 - fig 8B of Miyairi) between the semiconductor material (825 - fig 8B of Miyairi) and the domed metal cap of Wu (121a - fig. 1 of Wu).  Miyairi does not disclose the use of a conductive oxide material in the form of  for the electrode (823 - fig 8B of Miyairi).  However Takada discloses that conductive oxides in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium are known electrode materials (p. 1, paragraph 4).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a conductive oxide in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium as the material for the conductive material/electrode (823 - fig 8B of Miyairi) between the semiconductor material (825 - fig 8B of Miyairi) and the domed metal cap of Wu (121a - fig. 1 of Wu).  
With regard to claim 8, in the device of Miyairi constructed in view of Wu and Takada, the conductive oxide comprises oxygen in combination with zinc in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium (Takada - p. 1, paragraph 4).
In reference to claim 9, in the device of Miyairi constructed in view of Wu and Takada, the conductive oxide comprises oxygen in combination with zinc in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium (Takada - p. 1, paragraph 4).

Allowable Subject Matter
Claims 11-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement an integrated assembly which comprises an access device between a storage element and a conductive structure with the access device comprising channel material comprising semiconductor material with a first end and an opposing second end, and having a side extending from the first end to the second end with the first end being adjacent the conductive structure and the second end being adjacent the storage element such that the semiconductor material comprises at least one Group 13 element in combination with at least one element selected from Group 16 element in combination with a conductive gate material adjacent the side of the channel material and at least one of a first domed metal-containing cap over the conductive structure and under the channel material and a second domed metal-containing cap over the channel material and under the storage element as specified by the applicant in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817